        Case 19-11334        Doc 9     Filed 11/26/19     Entered 11/26/19 21:23:12       Page 1 of 9



                                 UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF LOUISIANA
      IN RE: PAULA MILES                                                   CASE NO. 19-11334
             Debtor                                                        Chapter 13
               CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION
      [X] Original Plan
      [ ] Amended plan – Date amended:
      [ ] Modified Plan (post-confirmation) – Date modified:
             Reason for modification:
      To Creditors:
             Your rights may be affected by this plan. Your claim may be reduced, modified, or
             eliminated.
                      You should read this plan carefully and discuss it with your attorney if you have
             one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.
                      If you oppose the plan's treatment of your claim or any provision of this plan, you
             or your attorney must file an objection to confirmation at least 15 days before the date set
             for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
             Bankruptcy Court may confirm this plan without further notice if no objection to
             confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
             timely proof of claim in order to be paid under any plan.
                      The following matters may be of particular importance. Debtors must check one
             box on each line to state whether or not the plan includes each of the following items. If
             an item is checked as "Not Included" or if both boxes are checked, the provision will be
             ineffective if set out later in the plan.

1.1      Nonstandard provisions, set out in paragraph 12                 [X] Included   [ ] Not Included

1.2      A limit on the amount of a secured claim (cramdown), set        [] Included    [X] Not Included
         out in paragraph 5(E), which may result in a partial
         payment or no payment at all to the secured creditor

1.3      Avoidance of a judicial lien or nonpossessory, non-             [ ] Included   [X] Not Included
         purchase money security interest, set out in paragraph 5(G)



                                                    Page 1 of 9
          Case 19-11334     Doc 9    Filed 11/26/19        Entered 11/26/19 21:23:12     Page 2 of 9



     (2)     Payment and Term
             The Debtor's future earnings are submitted to the supervision and control of the trustee,
     and the Debtor shall pay to the trustee $590.00 monthly for months 1-9; then $655.00 monthly
     for months 10-60.
             From the Debtor's payments to the trustee, the trustee shall distribute funds as provided in
     this plan:
     (3)     Trustee Claims
             The trustee shall receive $59.00 monthly for months 1-9; then $65.50 for 10-60 as an
     administrative expense entitled to priority under 11 U.S.C. §507(a)(1) (ten percent (10%) of
     "payments under the plan").
     (4)     Priority Claims
             A.     ATTORNEY FEES

                                                             Fees to be
                                               Fees             paid
                                            Debtor paid      through the                       Monthly
       Attorney's Name        Total Fees    pre-petition        plan       Term (Months)     Installment

     Pamela Magee            $3,000.00        $90.00         $2,910.00             1-8       $332.00
                                                                                   9         $254.00


             B.     TAXES
             The following claims entitled to priority under 11 U.S.C. §507 shall be paid in full in
     deferred cash payments unless the holder of a claim has agreed to a different treatment of its
     claim, as specified in paragraph 12.

                                                           Amount            Term          Monthly
                  Name of Creditor                         of Claim        (Months)       Installment

     Internal Revenue Service                              $2,144.85       10-60            $42.06

             C.     DOMESTIC SUPPORT OBLIGATIONS ("DSO")
     1.      Ongoing DSO claims
a.   [X] None. If none, skip to paragraph (5) "Secured Claims" below.




                                                 Page 2 of 9
          Case 19-11334      Doc 9   Filed 11/26/19     Entered 11/26/19 21:23:12        Page 3 of 9



b.   Debtor(s) shall pay all post-petition DSO claims directly to the holder(s) of the claim(s), and
     not through the chapter 13 trustee.
c.   List the name(s) and address(es) below of the holder(s) of any DSO as defined in 11 U.S.C.
     §101(14A). Do not disclose names of minor children, who must be identified only as "Minor
     child #1," "Minor child #2," etc. See 11 U.S.C. §112.

                                                                                            Monthly
     Name of DSO claim holder                   Address, city, state and zip                payment

     NONE                                                                                      $

     2.      DSO Arrearages
a.   [X] None. If none, skip to paragraph (5) "Secured Claims" below.
b.   The trustee shall pay DSO arrearages from the Debtor's plan payments. List the name and
     address of the holder of every DSO arrearage claim, amount of arrearage claim and monthly
     payment below. Do not disclose names of minor children, who must be identified only as
     "Minor child #1," "Minor child #2," etc. See 11 U.S.C. §112.

                                                                Arrearage         Term       Monthly
             Name and address of DSO claim holder              Claim Amount     (Months)    Installment

     Name:NONE                                                       $                             $

     c.      Except to the extent arrearages are included in the order, pre-petition assignment orders
             shall remain in effect and the Debtor shall continue to make payments pursuant to the
             terms of the order.
     3.      DSO assigned or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B)
     a.      [X] None. If none, skip to paragraph (5) "Secured Claims" below.
     b.      Pursuant to any pre-petition income assignment order, the Debtor shall make all post-
             petition payments on DSO claims assigned to a governmental unit directly to the assignee
             of the claim.
     c.      List the name and address of the holder of every assigned DSO arrearage claim, amount
             of arrearage claim and monthly payment amount or other special provisions below. The
             Debtor also shall describe in detail any special provisions for payments of these claims in
             paragraph 12 of this plan.




                                                 Page 3 of 9
  Case 19-11334           Doc 9      Filed 11/26/19        Entered 11/26/19 21:23:12             Page 4 of 9




                                                                    Arrearage            Term          Monthly
       Name and address of DSO claim holder                      Claim Amount         (Months)       Installment

Name:NONE                                                                 $                               $

(5)     Secured Claims
        A.       PRINCIPAL RESIDENCE
                 1.       Current Payments
                 Except as otherwise provided in this plan or by court order, and pursuant to 11
        U.S.C. §1322(b)(5) and (c), after the date of the petition and throughout this chapter 13
        case, the Debtor shall timely make all usual and regular payments required by the debt
        instruments secured by non-voidable liens on real property (i.e., immovable property)
        that is the Debtor's principal residence, directly to each of the following lien creditors:

                                        Security                                                      Monthly
           Lienholder                   Interest         Address of Property/Collateral              Installment*

NONE
*Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.
                 2.       Cure of Arrearages
                 From funds available for distribution, the trustee shall pay arrearages to
        lienholders identified in paragraph 5(A)(1) in monthly installments until the allowed
        arrearage claim of each lienholder has been satisfied. See 11 USC §1322(b)(3), (5) and
        (c).

                                      Pre- or Post-               Total          Remaining
                                         Petition             Amount of             Term              Monthly
         Lienholder                                           Arrearages          (Months)           Installment

N/A


        B.       SURRENDER OF PROPERTY
        Confirmation of this plan shall constitute the Debtor's surrender to the following holders
of secured claims, in satisfaction of their secured claims, all the Debtor's rights under the




                                                   Page 4 of 9
  Case 19-11334         Doc 9      Filed 11/26/19       Entered 11/26/19 21:23:12    Page 5 of 9



Bankruptcy Code, this plan, or applicable non-bankruptcy law to the Debtor's interest in the
property securing the claims:

                                            Amount of
              Lienholder                  Secured Claim*            Description of Collateral

NONE                                                $

*Creditors   contesting the proposed amount of a secured claim must file an objection by the
time prescribed by applicable local rules. The court will take evidence to determine the
value of the secured claim at the hearing on confirmation, pursuant to Federal Rule of
Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be
paid.
        Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow
lienholders to exercise non-bankruptcy law remedies as to the collateral. No further motion
seeking stay relief is required.
        C.      PRE-CONFIRMATION ADEQUATE PROTECTION
        Pursuant to the order of the court, all adequate protection payments to secured creditors
required by §1326(a)(1) shall be made through the Chapter 13 trustee, unless otherwise ordered,
in the amount provided in the plan for that creditor. Adequate protection payments shall be
subject to the trustee's fee as set by the designee of the United States Attorney General and shall
be made in the ordinary course of the trustee's business from funds on hand as funds are
available for distribution to creditors who have filed a claim.

                                                               Claim       Term        Monthly
        Creditor name                    Security             Amount      (Months)    Installment

Neighbors Federal Credit Union     2016 Honda Accord         $19,871.00     1-9        $190.00


        D.      SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506
        This subsection provides for treatment of allowed claims secured by a purchase money
security interest in a vehicle acquired for the Debtor's personal use, incurred within 910 days
before the date of the petition, or other collateral for debt incurred within one year before the
date of the petition. See "hanging paragraph" following 11 U.S.C. §1325(a)(9).




                                             Page 5 of 9
  Case 19-11334        Doc 9     Filed 11/26/19      Entered 11/26/19 21:23:12       Page 6 of 9



       After confirmation, the trustee will make installment payments to the holder of each
listed allowed secured claim after subtracting the pre-confirmation adequate protection payments
from the amount of the claim.

                                                                          Remaining
                             Description of          Claim     Discount      Term        Monthly
 Name of Creditor               Property            Amount      Rate       (Months)     Installment

Neighbors FCU             2016 Honda Accord        19,871.00    7.25%       10-60        $439.17


       E.      SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506
       Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be
determined under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012.
The trustee shall make payments to the claim holder in an amount not less than the allowed
secured claim as of the effective date of the plan. Each holder of a secured claim shall retain the
lien securing the claim until the secured value, as determined by the court, or the amount of the
claim, whichever is less, is paid in full. The holders of the secured claims, the Debtor's proposed
value and treatment of the claims are set forth below:

                                                                          Remaining
                           Description of           Value      Discount      Term        Monthly
Name of Creditor               Property            of Claim     Rate       (Months)     Installment

Acceptance Now            Living room set         $4,138.00      4%           1-8          $9.00
                                                                               9          $87.00
                                                                             10-60        $87.63


       F.      OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED
               CLAIMS
       After the date of the petition and throughout this chapter 13 case, the Debtor shall timely
make all usual and regular payments required by the debt instruments secured by non-voidable
liens directly to each of the following lien creditors:




                                              Page 6 of 9
  Case 19-11334           Doc 9      Filed 11/26/19        Entered 11/26/19 21:23:12         Page 7 of 9




                                           Security                                              Monthly
               Creditor                    Interest     Description of Property/Collateral     Installment

NONE

Reason for direct payment:



        G.       MOTIONS TO AVOID LIEN
        The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money
security interest held by creditors listed in this section. The Debtor must file a motion to avoid
the lien or security interest; confirmation of this plan alone will not have any effect on the lien or
security interest.


                                                 Amount of
               Lienholder                             Claim               Nature of Lien to be Avoided

NONE                                                   $


(6)     Unsecured Claims
        A.       CLASS A
        Class A comprises creditors holding allowed unsecured claims, except those allowed
unsecured claims treated in paragraph 4(B). Their claims shall be paid pro rata over the period
of the plan as follows:

Total Amount of Unsecured Claims (as                                                           Monthly
                 scheduled)*                        Discount Rate        Term (Months)        Installment

$32,344.38                                              2.75%                  10-60            $4.20
*Informational purposes only; to be included in Class A the claims must be allowed.
        B.       CLASS B [IF APPLICABLE]
        Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is
liable. To maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C. §1301, the
trustee shall pay these creditors one hundred percent (100%) of their allowed claims plus
interest, as follows:



                                                  Page 7 of 9
  Case 19-11334        Doc 9    Filed 11/26/19        Entered 11/26/19 21:23:12       Page 8 of 9




                                               Claim        Discount        Term          Monthly
            Name of Creditor                  Amount          Rate        (Months)      Installment

NONE                                              $                                             $


       C.      CLASS C [IF APPLICABLE]
       Class C comprises creditors holding allowed unsecured claims treated separately in a
manner that does not discriminate against other unsecured creditors.

                                               Claim
            Name of Creditor                  Amount                         Reason

NONE                                              $

(7)    Liquidation Value
       The liquidation value of the estate is $130.00
(8)    Present Value of Payments to Class A Unsecured Creditors
       The present value of the payments to be made to unsecured creditors under the plan using
a 1% annual discount rate is $186.99.
(9)    Executory Contracts and Unexpired Leases
       The Debtor [accepts or rejects] the following leases or executory contracts: NONE
The Debtor shall make all post-petition payments on assumed executory contracts and unexpired
leases directly to the creditor beginning with the first payment due after the petition date.
(10)   Attorney's Fees for Debtor's Counsel
       Confirmation of the plan shall constitute approval of the fees and expenses, unless the
court disallows or reduces them.
(11)   Vesting of Property
       Upon confirmation of this plan, all property of the Debtor's estate shall vest in the Debtor
subject to any mortgages, liens or encumbrances not dealt with in the plan or the order
confirming the plan.




                                             Page 8 of 9
  Case 19-11334         Doc 9    Filed 11/26/19    Entered 11/26/19 21:23:12        Page 9 of 9




(12)   Non-Standard Provisions
       Any non-standard provision placed elsewhere in this plan is void.
                 Louisiana Office of Motor Vehicles
                 Claim amount: $850.00
                 Paid from the monthly plan payments with interest at the rate of 0%
                 Plan months 10-60 at $16.67.

                                 CERTIFICATION OF COUNSEL
       I certify that I have explained the terms and conditions of, and obligations under, the
foregoing plan to the Debtor(s).
       Baton Rouge, Louisiana, this 21st day of November 2019.
                                                      s/Pamela Magee
                                                      Counsel for Debtor(s)


                                                      s/Paula Miles
                                                      Debtor


           CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                         REGARDING NON-STANDARD PROVISIONS


       I certify that this plan contains no non-standard provisions other than those set out in
paragraph 12 and that any non-standard provision placed elsewhere in this plan is void.


                                                      s/Pamela Magee
                                                      Counsel for Debtor(s)




Date: 11/21/19




                                            Page 9 of 9
